Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 9 June 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


I.
Dear & hond Sir
Nantes June 9 1780
Inclosed is a Memorial from my Friends Messrs V & P French & nephew of Bordeaux to the Director of the Finnances, relative to a Seizure of some Tobacco to their address in consequence of an erroneus Declaration, which is the sole Effect of Ignorance of the real Quantity as you will see by the Memorial.

I think there can be no doubt of Redress if the Fact is fairly known, and I therefore request you will kindly give the Memorial your Sanction and send it to Mr Necker.––
It is a hardship on Trade in general to be obliged to make a Declaration of what the Person who declares cannot be certain, & yet be subject to Penalty, if it is not true; Ridiculous as this appears it is no less the Law, and the Custom House Officers never allow any Interpretation than what the Letter of the Law exactly conveys.—
I beg to repeat my Request to let the inclosed be sent to Mr Necker & am ever with the greatest Respect Dear & hond Sir Yours most dutifully & affectionately
Jona Williams J
The Honble Doctor Franklin.
 
Notation: Jona Williams June 9 80
 
II.
Dear & hond Sir
Nantes June 9. 1780.
Since my last by Mr Ross, Capt Jones has passed through this Place & I find by him that he has obtained the Frigate Ariel to carry out the arms at L’Orient and part of Mr Ross’s Goods; although I understood that there would be as much as the Ariel would Carry, I have determined to send at least 2000 Suits of Cloathing in hopes to get them on board even if some of the arms should be left, for our army want Cloathing more than Guns. I have likewise determined to go myself to L’Orient & if possible to find a Ship there to join the Alliance & carry out the remainder of the Cloathing, in which Case I shall order those at Brest as well as the remainder here to be sent to L’Orient by Land with the utmost Expedition, but if I do not succeed immediately I will take a Trip to Paris to consult with you on some means of putting this matter into Execution for if our Cloathing does not get out this Summer our Troops must suffer much next Winter.— The new Frigate I mentioned in my last is sold it is therefore too late to think of that Plan.— Vessells ready fitted should now be the Object in order to detain the Alliance as short a Time as possible, at all Events that Ship ought not to leave these Goods behind her.—
Please to drop me a Line directed to me at Mr Moylans L’Orient & let me know if you have concluded anything with Mr Ross.
Mr de Chaumont in his last Letter seems to think that he has not been readily enough supplied with Funds to answer my Bills on him. I supposed he would have received the Payments destined for this Object at the several Periods you mentioned to me, one is past & the second near at hand, which should make half the Sum required. I told him I would write to you on the Subject, tho’ I do not in Fact know how the matter Stands. The Payments at the Periods fixed should answer the Purpose for I have always pushed my Bills at so long a Date as not to take anything in advance from those periods.—
It is reported here that lamotte Piquet is gone to Charlestown with his Divisions, if this is true & he arrives in Time Mr Clinton will have another baulk.—
I am with the greatest Respect Dear & hond Sir Yours most dutifully & Affectionately
Jona Williams J
I have been confined 8 Days with a wounded Leg which is the reason my Journey to L’Orient has been delayed.
 
Endorsed: M. de Chaumont’s Complaint that Funds had not been furnished to pay his Acceptances—(not founded) as he had then near 100,000 livres in his Hands
Notation: Jona Williams June 9 1780
